Title: [Diary entry: 15 November 1789]
From: Washington, George
To: 

Sunday 15th. Went to St. Pauls Chapel in the forenoon and after returning from thence was visited by Majr. Butler Majr. Meridith and Mr. Smith So. Cara. Received an Invitation to attend the Funeral of Mrs. Roosevelt (the wife of a Senator of this State) but declined complying with it—first because the propriety of accepting any invitation of this sort appeared very questionable and secondly (though to do it in this instance might not be improper) because it might be difficult to discriminate in cases wch. might thereafter happen.